Citation Nr: 1712895	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability. 

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to service connection for erectile dysfunction. 

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

The issue of entitlement to service connection for a heart disability comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The other issues come before the Board on appeal from a June 2016 rating decision.

In December 2014, the Veteran provided testimony regarding the issue of entitlement to service connection for a heart disability at a Board videoconference hearing before the undersigned.  A transcript of the proceeding is associated with the record. 

In June 2015 and February 2016, the Board remanded the issue of entitlement to service connection for a heart disability to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the right lower extremity; erectile dysfunction; and, hypertension.
are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's resolved supraventricular tachycardia was caused by any incident in service, including due to conceded Agent Orange exposure, or was caused or aggravated by his service-connected ischemic heart disease.


CONCLUSION OF LAW

The criteria for an award of service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in January 2012.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and effective dates of the claim.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

In addition, the Veteran was provided with VA examinations in October 2012, September 2015, and February 2016.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the evidence is adequate to make a determination on this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In June 2015 and February 2016, the Board remanded the appeal to obtain outstanding VA treatment records and to afford the Veteran with a VA examination and medical opinion to determine the nature and etiology of the claimed heart disability.  The requested development has been completed.  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiomegaly, cardiomyopathy, and coronary heart disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Veterans who, during active service, served in the Republic of Vietnam (Vietnam) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  Id.  The Veteran served on land in Vietnam, and thus the Board has presumed the Veteran's exposure to Agent Orange during his active service.

The Veteran's May 1968 military entrance examination evaluated the heart as normal.  A November 1968 in-service X-ray study disclosed normal heart and lungs.  In September 1970, the Veteran was seen for complaints of chest pain on his right side.  The October 1970 military separation examination did not identify any defects.

Post-service, in October 2004, the Veteran was admitted for heart palpations.  Diagnostic testing was unable to rule out pneumonia.  The Veteran's discharge diagnoses were paroxysmal supraventricular tachycardia, pulmonary edema secondary to supraventricular tachycardia, and alcohol usage.  

In November 2010, the Veteran filed his claim for entitlement to service connection for ischemic heart disease.

In October 2012, the Veteran was afforded a VA heart examination.  The VA examiner indicated that the Veteran did not have ischemic heart disease.  The Veteran was admitted with one episode of an elevated heart rate of 268 in 2004.  The Veteran denied any episode since then and was on a beta blocker.  The VA examiner indicated that the Veteran did not have ischemic heart disease.  

In May 2013, Dr. F.G. wrote that the Veteran was placed on medication for tachycardia in 2004, which has prevented further episodes. 
In September 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed heart disability.  The examiner noted that the Veteran had been diagnosed with supraventricular arrhythmia in 2004.  The Veteran provided a history of having experienced palpitation in 2004 for which he stated he sought medical attention with his provider, had an EGK done, and had a heart rate of 268.  He reported that he was taken by ambulance to a private hospital emergency room where it was determined he had pneumonia.  He was admitted for 3 days, given Lasix, and discharged to be followed up at VA.   He stated that on follow up by VA cardiology he was placed on betablocker for control of his heart rate.

The September 2015 VA examiner noted that the Veteran did not have ischemic heart disease.  He also had not had an episode of arrhythmia or congestive heart failure in the last 12 months.  Upon examination, the Veteran's heart rhythm and sounds were normal.  The Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner determined that, based on the medical records and the Veteran's history, supraventricular tachycardia, pulmonary edema secondary to supraventricular tachycardia, and questionable congestive heart failure were not caused by or the result of the Veteran's one time chest pain noted in service in 1970 or due to his in-service Agent Orange exposure. 

Pursuant to the Board's February 2016 remand, the AOJ obtained an addendum medical opinion regarding the nature and etiology of the Veteran's claimed heart disability in March 2016.  The VA examiner was directed to provide a diagnosis for any heart disability present at any point during the appeal period.  Under "diagnosis", the examiner noted resolved supraventricular tachycardia (speeding up of the heart) brought on by hospitalization for pneumonia in 2004 and a significant past history of alcohol abuse.  The examiner specifically noted that the Veteran does not have ischemic heart disease.  The examiner elaborated that tachycardia is caused by something that disrupts the normal electrical impulses that control the rate of your heart's pumping action and can be caused by a variety of risk factors.  The examiner determined that the Veteran's supraventricular tachycardia was not related to ischemic heart disease but was instead caused by alcohol use and the stress of an infection brought on by pneumonia.  VA treatment notes dated in December 2015 indicated that the Veteran had fatty liver disease.  The VA examiner opined that it was less likely than not that the Veteran had heart disease that arose during or was caused by any incident of service, to include the Veteran's conceded exposure to agent orange.  The examiner reasoned that the Veteran's STRs showed a diagnosis for costochondritis, which is an inflammation of the junctions where the upper ribs join with the cartilage that holds them to the breastbone.  The condition causes localized chest pain and may be caused by increased activity involving the arms.  The one episode of congestive heart failure and acute pulmonary edema noted in 2004 was due to supraventricular tachycardia unrelated to ischemic heart disease.  In October 2015, the Veteran had a negative stress test, which showed neither inducible ischemia nor any extra heartbeat.  Echocardiograms done in October 2004 and January 2005 were unremarkable.  

Based upon the forgoing, the weight of the evidence is against a finding that the Veteran has had ischemic heart disease for any portion of the appeal period.  The probative evidence indicates that the Veteran has resolved supraventricular tachycardia brought on by hospitalization for pneumonia in 2004 and a significant past history of alcohol abuse.  In reaching its finding, the Board has considered the Veteran's lay assertions regarding his claimed heart disability.  However, his lay assertions are outweighed by the opinions of the VA examiners that considered the Veteran's lay statements in light of examinations and the medical record.

Additionally, as the Veteran does not have ischemic heart disease, service connection may not be granted on a presumptive basis due to his presumed exposure to Agent Orange during service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Lastly, the Veteran's symptoms of supraventricular tachycardia were manifested many years after his separation from active service.  Therefore, service connection may not be granted under a theory of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a heart disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disability is denied.


REMAND

In a June 2016 rating decision, the Veteran was denied service connection for peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the right lower extremity; erectile dysfunction; and, hypertension.  In July 2016 the Veteran filed a notice of disagreement with the June 2016 rating decision.  No Statement of the Case (SOC) has been issued regarding these claims; accordingly, an SOC must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish the Veteran a SOC as to the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the right lower extremity; erectile dysfunction; and, hypertension.  Only if the Veteran perfects a timely appeal as to these claims by filing a Substantive Appeal should these matters be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


